Citation Nr: 1617022	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  03-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Prior to January 10, 2007, entitlement to an evaluation higher than 10 percent for service-connected bilateral pes planus.

2.  On and after January 10, 2007, entitlement to an evaluation higher than 30 percent for service-connected bilateral pes planus.

3.  Entitlement to an evaluation higher than 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to an evaluation higher than 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1987 until October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a December 2006 decision, the Board denied the Veteran's claims of entitlement to increased evaluations for his service-connected bilateral pes planus and patellofemoral syndrome of the right and left knees.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Order, the Court granted the parties' Joint Motion for Remand (JMR), and remanded the case to the Board with instructions to afford the Veteran a Decision Review Officer hearing.  Pursuant to the JMR, the Board remanded the case in October 2009 for the RO to schedule the Veteran's DRO hearing.  In a November 2009 statement from the Veteran's representative, the Veteran withdrew his hearing request.

This case was again remanded by the Board in July 2010 and September 2011.  In March 2014, the Board denied entitlement to an evaluation higher that 10 percent prior to January 10, 2007 for bilateral pes planus; and granted a higher evaluation of 30 percent thereafter.  The Board remanded the Veteran's claim for an increased evaluation for left and right knee patellofemoral syndrome for additional development.  The Veteran appealed the Board's March 2014 decision to the Court.  In a June 2015 Order, the Court granted the parties' JMR, finding that the Board had failed to address evidence in favor of the Veteran's claim, and failed to provide adequate reasons and bases as to why the Veteran was not entitled to higher evaluations for bilateral pes planus during the period on appeal.  The case has since been returned to the Board for action consistent with the parties' JMR.

During the pendency of the appeal, in a July 2011 rating decision, the RO granted entitlement to a 30 percent evaluation effective July 28, 2010 for bilateral pes planus.  In a May 2015 decision, in accordance with the Board's March 2014 decision, the RO granted higher evaluation of 30 percent for bilateral pes planus effective January 10, 2007.  As higher evaluations are available both prior to and following January 10, 2007, the issue of entitlement to a higher evaluation for bilateral pes planus for the entire period on appeal remains.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

This case has been processed using a paper claims file, the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  The Board has reviewed all relevant documents in VBMS and Virtual VA, and the relevant documents in Virtual VA are duplicative of those in VBMS, with the exception of additional VA treatment records from 2006 to 2010.  Any future consideration of this Veteran's case should take into consideration the existence of the paper claims file and electronic records.  

The issues of entitlement to higher evaluations for patellofemoral syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 10, 2007, the Veteran's bilateral pes planus was characterized by subjective complaints of swelling, weight bearing line over or medial to great toe, tendo achillis unable to be corrected by manipulation, pain on use of feet, and symptoms improved by orthopedic inserts, without objective evidence of tenderness or swelling, no unusual shoe wear pattern, no callosities, and no pain on manipulation.  

2.  On and after January 10, 2007, the Veteran's bilateral pes planus was characterized by excessive pronation, extreme tenderness of the plantar surfaces of the feet, and symptoms not improved by arch supports. 


CONCLUSIONS OF LAW

1.  For the period prior to January 10, 2007, the criteria for an evaluation higher than 10 percent for bilateral pes planus are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5276 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, for the period after January 10, 2007, the criteria for an evaluation of 50 percent for bilateral pes planus are met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board notes that the Veteran was not provided notice following his April 2001 claim for increase, and prior to the original adjudication of the claim in February 2002.  The notice deficiencies were cured in letters sent to the Veteran in November 2003 and March 2006, and by information provided in the November 2002 Statement of the Case addressing the evaluation criteria for pes planus.  The letters and November 2002 Statement of the Case were issued prior to readjudication of the claim by the RO in July 2011.  Under these circumstances, the Board finds that the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notices were met in this case.  The letters and 2002 Statement of the Case notified the Veteran that he should provide, or ask VA to obtain, medical or lay evidence demonstrating the nature and symptoms, severity and duration, and impact of his condition on employment and daily life.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Additionally, the notice letters informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been satisfied in this appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in October 2001, April 2003, August 2004, July 2010 with a February 2012 addendum, and July 2013.  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  The examination reports contained sufficient detail to allow for determination of the appropriate disability rating.  While the October 2001, July 2010, and July 2013 VA examination reports did reflect a review of the claims file, the April 2003 and August 2004 VA examiners did not have the claims file for review.  The Board, however, finds that the lack of a claims file review alone does not render those examinations inadequate.  See Nieves-Roderiguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  Nothing suggests that the lack of a claims file review resulted in either the April 2003 or August 2004 examiner documenting findings inconsistent with those in the claims file.  While the Board has previously found the July 2010 examination report to be inadequate, those deficiencies were cured in the February 2012 addendum opinion.  The Board finds that the July 2013 VA examination in this case was adequate, as it was predicated on an examination and fully addressed the rating criteria that are relevant to rating the disability in this case.  That examination also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  

At a March 2014 VA knee examination, the Veteran reported that his foot pain has increased in severity.  Generally, the duty to assist requires VA to obtain a new VA examination when the record indicates a worsening of the claimed condition.  38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  In this case, however, the Board has granted the highest evaluation available for pes planus effective January 10, 2007.  As accentuated pain and extreme tenderness of the plantar surfaces is contemplated by the higher evaluation criteria for pes planus, in this case the Board does not find that a remand is necessary to assess the current severity of the Veteran's bilateral pes planus.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The Board also finds compliance with the Board's prior remand directives.  This case was first remanded by the Board in October 2009 with instructions to schedule the Veteran for a DRO hearing.  In a November 2009 statement, the Veteran withdrew his hearing request.  In July 2010, this case was again remanded to obtain relevant and outstanding VA and private treatment records, and to afford the Veteran an adequate VA examination to address the current severity of his bilateral pes planus.  The requested records were obtained and associated with the claims folder, and the Veteran was afforded another VA examination in July 2010.  In September 2011, the Board found the July 2010 VA examination to be nonresponsive to some of the July 2010 remand directives.  In particular, the Board noted that the 2010 examiner did not address limitation of motion of the feet; whether the feet exhibited weakened movement, excess fatigability, or incoordination; whether pain could significantly limit functional ability during flare-ups or during repeated use over time; whether any additional functional limitation due to pain, weakened movement, excess fatigability, or incoordination would be commensurate with a moderately severe foot injury, or moderately severe malunion or nonunion of the tarsal or metatarsal bones, or analogous to amputation of one or more toes; and the extent to which the Veteran's bilateral pes planus impacted his employment and the activities of daily life.  In substantial compliance with the Board's September 2011 remand directives, the 2010 VA examiner provided an addendum opinion in February 2012, and the Veteran was afforded another VA feet examination in July 2013.  The February 2012 addendum opinion and July 2013 VA examination addressed the deficiencies identified by the Board's September 2011 remand.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). In this case, as demonstrated below, certain staged evaluations are warranted based on the evidence.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim  was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

The Veteran's bilateral pes planus is rated under 38 C.F.R. 4.71a, DC 5276 (2015).  That DC provides for a noncompensable rating for mild flatfoot symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate flatfoot, characterized by weight bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation or use of feet.  A 30 percent evaluation is warranted for severe flatfoot, characterized by objective evidence of marked deformity (pronation, abduction), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 50 percent evaluation is warranted for pronounced flatfoot, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Merits

In September 1998, the Veteran presented for a podiatry consultation with complaints of pain in the heels and balls of the feet.  In an October 1998 orthopedic consultation note, it was reported that the Veteran had pain and swelling of the feet after prolonged standing or walking.  At an October 1998 physical therapy intake evaluation, the Veteran reported constant pain in his feet that was more pronounced upon weight bearing.  Upon examination, there was moderate to severe tenderness in the mid arch areas.  

In April 2001, the Veteran filed an increased rating claim, claiming that his service-connected bilateral pes planus had worsened in severity.  

In October 2001, the Veteran was afforded a VA feet examination.  Upon physical examination, the examiner reported that the Veteran's feet were normal except for the arches, which were 1 cm. from the floor.  There was evidence of painful motion, instability, and weakness.  No tenderness or swelling was noted.  The Veteran's gait was described as decrepit.  There was no unusual shoe wear pattern or callosities.  The Veteran's gait was poor.  The examiner noted that the Veteran's posture on pronation was only fair, partly due to the Veteran's obesity.  The weight bearing and non-weight bearing alignment of the tendo achillis was the same, and could not be corrected by manipulation.  There was no forefoot or midfoot malalignment.  Valgus was not correctible by manipulation.  There was no pain on manipulation.

The Board notes that in a March 2016 statement, the Veteran's attorney asserted that the October 2001 VA examination failed to address whether there was marked deformity such as pronation or abduction, pain on manipulation or use, swelling on use, or characteristic callouses; however, as noted above, those findings were addressed by the October 2001 examiner.  

In his May 2002 notice of disagreement, the Veteran reported that he had feet swelling and plantar fasciitis.  The Veteran reported that he had to use orthopedic inserts for his bilateral pes planus.  In his January 2003 substantive appeal, the Veteran reported that his feet swelled on a daily basis and were painful.  He stated that inserts helped alleviate the symptoms, but that the symptoms persisted.

In April 2003, the Veteran was afforded another VA feet examination.  Upon examination, the Veteran's arches were 1.2 centimeters from the floor.  There was objective evidence of painful motion and instability.  There was no edema, no weakness, no tenderness, no callosities, no unusual shoe pattern, or breakdown.  The Veteran's posture, including pronation, was poor due to his obesity.  There was abnormal movement and guarding of movement resulting in a poor gait.  The Veteran's weight bearing and non-weight bearing of the tendo achillis was the same and could not be corrected by manipulation.  There was no midfoot or forefoot malalignment.  The only diagnosis indicated was pes planus, which functionally limited his ability to stand and walk.  There was no varus/valgus correctible by manipulation.

The Board notes that in a March 2016 statement, the Veteran, by way of his attorney, stated that the April 2003 examiner found that the Veteran's bilateral pes planus was not improved by orthopedic shoes or appliances worn.  Upon review of the April 2003 VA examination report, the Board notes that no such finding was made.  

In August 2004, the Veteran was provided with another VA examination.  At that time, the Veteran reported pain and stiffness in the feet in the mornings that gradually worsened throughout the day.  It was noted that the Veteran continued to wear orthotics.  He reported that he did not use assistive devices for his feet and that he was able to conduct occupational activities and activities of daily living with little limitation from his feet.  Repetitive use was not a problem.  Upon examination, there was a moderate degree of pes planus bilaterally.  There was no tenderness.  Range of motion in the ankle was from 20 degrees of dorsiflexion to 45 degrees of plantar flexion, indicating a full range of motion.  Subtalar motion was normal.  There was no positive drawer's sign or other evidence of ligamentous instability.  There was no tenderness in the plantar surface of either foot.  Range of motion in all the small joints of the feet was normal.  The Veteran was assessed as being able to function in his occupation and in the activities of daily living with very little limitation as a result of his bilateral pes planus.  Radiographic testing results were normal.  An impression of mildly symptomatic bilateral pes planus was advanced.

In a November 2006 physical rehabilitation note, it was reported that the Veteran had ongoing foot pain.  The Veteran reported that his orthotics had helped in the past, but they had worn out and he required new ones.  The Veteran was assessed as having plantar fasciitis bilaterally.

At a January 2007 podiatry clinic consult, the Veteran was assessed as having severe pes planus, characterized by collapse of the medial, longitudinal arch upon weight-bearing, with excessive pronation and plantar fasciitis/heel spur syndrome.  There were no callouses, and the range of motion was normal and pain-free in the joints of the foot and ankle. 

In a July 2007 VA primary care note, it was reported that the Veteran had ongoing bilateral foot pain.  He stated that he was always on his feet at work, which aggravated his foot pain.  He stated he took Naproxen to control the pain with partial relief.  At that time the Veteran was assessed as having plantar fasciitis.

In a January 2008 VA primary care note, it was reported that the Veteran had tingling, and intermittent episodes of sharp pain upon walking from the bottom of his feet to the arch that had been occurring over the last month.  It was noted that the Veteran had some worsening hyperpigmentation along the soles of his feet.  The Veteran also endorsed symptoms of stiffness and swelling of the feet.  The Veteran reported occasionally missing work due to foot pain.  

In February 2008 the Veteran presented to a VA podiatry clinic requesting arch supports.  It was noted that the Veteran had severe pes planus, with excessive pronation, and collapse of the medial longitudinal arch upon weight bearing.  The Veteran's range of motion was normal for the joints of the feet and ankles.  There was no evidence of callouses.  The Veteran was assessed as having pes planus and plantar fasciitis.

In July 2010, the Veteran was afforded another VA examination.  For both feet, the Veteran endorsed subjective complaints of pain, swelling, fatigability, and lack of endurance.  The Veteran was functionally limited to standing 15 to 30 minutes, and was unable to walk more than a few yards.  The Veteran's orthotic insert provided fair relief.  Upon physical examination for both feet there was no objective evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion and tenderness bilaterally.  In particular, it was noted that there was bilateral exquisite tenderness to slight palpation of all parts of the plantar surfaces, and marked guarding.  The alignment of the tendo achillis was normal both weight bearing and non-weight bearing bilaterally.  There was no forefoot or midfoot malalignment of either foot.  There was moderate pronation, and no arch present weight bearing and non-weight bearing bilaterally.  For both feet, the location of the weight bearing line was medial to great toe.  Left and right heel valgus was 0 degrees, and not correctible by manipulation.  Mild hallux valgus was present bilaterally.  The Veteran's gait was antalgic.  The examiner noted that the Veteran's subjective complaints significantly outweighed the objective findings.  Radiographic testing showed no acute fractures, dislocations, or degenerative changes.  There was no ankle effusion of either foot, and the soft tissues were unremarkable.  The 2010 examiner noted that the Veteran's bilateral pes planus resulted in significant effects on usual occupation due to decreased mobility and pain.  The Veteran was severely impaired in his ability to shop, exercise, and play sports; moderately impaired in his ability to do chores and participate in recreational activities; and mildly impaired in his ability to dress himself.

The Board notes that in a September 2013 statement, the Veteran's attorney stated that the July 2010 examiner also indicated heat, redness, and weakness bilaterally; however, that is incorrect.  The 2010 examination report lists heat, redness and weakness as symptoms not indicated for either foot.

In an August 2010 statement, the Veteran reported that he sometimes had to take unpaid sick days due to pain in his feet.  He reported that although he had wanted to be a police officer upon separation from service, he was unable to complete the physical test and therefore took a lesser paying job without benefits.  

In February 2012, per the Board's remand directives, an addendum opinion was provided by the July 2010 VA examiner.  The examiner noted that the Veteran reported chronic pain in the feet, meaning that there were no flare-ups that could be construed to cause additional functional limitations.  The examiner stated that the Veteran's bilateral pes planus was mild to moderate, as there was no evidence of any bony collapse of the arch in either foot, and no evidence of any degenerative arthritic component on x-ray that would make the diagnosed problem analogous to any bony non-union or amputation state causing the disorder to be diagnosed as severe. 

The Veteran was afforded a VA pes planus examination in July 2013.  At that time, the Veteran reported chronic bilateral foot pain, stiffness, and ankle swelling upon standing and walking.  The examiner indicated accentuated pain on use of both feet, and swelling on use of both feet.  The Veteran did not have pain on manipulation of the feet, characteristic callouses, extreme tenderness of the plantar surfaces of either foot, decreased longitudinal arch height on weight bearing, evidence of marked deformities, or marked pronation.  The weight-bearing line fell over or medial to the great toe for both feet.  The Veteran did not have inward bowing of the tendo achillis.  The Veteran did not have marked inward displacement and severe spasm of the tendo achillis on manipulation.  There was no functional impairment of either foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran regularly used orthotic inserts, and the symptoms, identified as pain on use, swelling on use, were not relieved by arch supports.  Radiographic testing results showed no acute fractures or dislocations, no significant degenerative changes, no bony erosions, and no ankle effusions.  The soft tissues were unremarkable.  The examiner noted that the Veteran's bilateral pes planus functionally limited the Veteran's ability to work due to pain with prolonged standing and walking.  The examiner noted that the Veteran was currently working full time.

Based on the foregoing, for the period prior to January 10, 2007, the Board finds that the Veteran's bilateral pes planus disability has not more nearly approximated the criteria for a higher evaluation.  Although the evidence shows complaints of swelling, weight bearing line over or medial to great toe, tendo achillis unable to be corrected by manipulation, pain on use of feet, and symptoms improved by orthopedic inserts, these are encompassed by the criteria for a 10 percent evaluation.  See October 2001 VA examination; May 2002 statement from the Veteran; January 2003 statement from the Veteran; April 2003 VA examination; and August 2004 VA examination.  Additionally, the evidence of has not shown pain on manipulation, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, or severe spasm of the tendo achillis on manipulation.  See October 2001 VA examination; May 2002 statement from the Veteran; January 2003 statement from the Veteran; April 2003 VA examination; and August 2004 VA examination.  

The Veteran has reported frequent swelling of the feet prior to January 10, 2007.  The Board finds it significant, however, that the objective evidence of record indicated there was no swelling.  See October 2001 VA examination.  While the Veteran is competent to report symptoms of swelling, the Board attaches greater weight to the objective findings of no swelling.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a lay witness is competent to report what they have actually observed, or what is within the realm of their personal knowledge). 

The Board notes that in a March 2016 statement, the Veteran's attorney referenced a September 8, 1998 podiatry consult note in which it was reported that the Veteran had swelling and pain in his feet and the October 1998 VA physical therapy consultation note that revealed moderate to severe tenderness in the mid arch areas of the feet.  The Veteran's attorney cited to these records to support a finding that the Veteran was entitled to an evaluation of 30 percent for his bilateral pes planus effective September 8, 1998.  The Board has reviewed these records.  While these records are generally relevant with regard to the history of the Veteran's bilateral pes planus, they lack probative value as to the current level of severity of the Veteran's bilateral pes planus.  For increased evaluation claims, as opposed to claims for a higher initial evaluation, the Veteran is entitled to an increase up to one year prior to the filing of his claim for an increased evaluation.  See 38 C.F.R. 
§ 3.400(o)(2) (2015); Hart, 21 Vet. App. at 509.  For these reasons and bases, the Board does not find the 1998 records to be probative in assessing the current severity of the Veteran's bilateral pes planus contemporaneous to the time he filed his claim for increase in 2001.  Accordingly, they are afforded minimal weight.

The Veteran, by way of his attorney, has argued that the October 2001 VA examiner's finding that the Veteran's arches were 1 cm from the floor qualifies as marked deformity, contemplated by the 30 percent rating criteria for DC 5276.  The Veteran is service connected for bilateral pes planus, or "flatfeet." Dorland's Illustrated Medical Dictionary 716 (32nd ed. 2011).  Flatfoot is defined as "a condition in which one or more of the arches or the foot have been lowered and flattened out."  Id.  Therefore, a diagnosis of pes planus itself already involves a degree of lowering of one or more of the arches of the foot.  Even resolving all doubt in the Veteran's favor, the Board does not find that the findings of the October 2001 examiner, in light of the examiner's other findings at that time, warrant an evaluation of 30 percent.  Even if a finding that the Veteran's arches were 1 cm from the floor equates to a "marked deformity" under the 30 percent criteria for DC 5276, the Veteran's bilateral pes planus symptoms still more nearly approximated a 10 percent rating.  In particular, the October 2001 examiner found that there was no tenderness or swelling, no unusual show wear pattern or callosities, and no pain on manipulation.  Other than the Veteran's lowered arches, his feet were found to be otherwise normal.

The Veteran, by way of his attorney, has argued that the April 2003 VA examiner's findings that the Veteran's tendo achillis could not be corrected by manipulation, and that the Veteran did not have any varus valgus correctible by manipulation also warrants a 30 percent evaluation under DC 5276.  The Board notes that inward bowing of the tendo achillis is expressly contemplated by the 10 percent rating criteria.  In addition, the 2003 VA examiner's wording is somewhat confusing as it could be interpreted that the Veteran had no varus valgus at all, or that he had varus valgus that could not be correctible by manipulation.  To this end, the Board finds it significant that the examiner at that time only noted a diagnosis of bilateral pes planus.  Even if, however, varus valgus was present and constituted a "marked deformity," the Veteran's bilateral pes planus symptoms still more nearly approximated the 10 percent rating criteria at the time of the April 2003 VA examination.  In particular, there was no swelling, no tenderness, no callosities, and no unusual shoe wear pattern.

With regard to the October 2001 and April 2003 examination findings, the Board notes that both examiners identified some degree of pronation (fair pronation and poor pronation respectively), both examiners attributed the Veteran's pronation in whole or in part to his obesity.  Accordingly, the Board does not find that the evidence of some pronation at the October 2001 and April 2003 examinations to warrant a higher evaluation under the criteria for pes planus.  Even if there was marked deformity in the form of some degree of pronation attributable to the Veteran's bilateral pes planus at that time, as noted above, the Veteran's symptomatology still more nearly approximated the 10 percent rating.

The Veteran's attorney has also asserted that the Veteran is entitled to an evaluation of 50 percent for bilateral pes planus from November 29, 2006, the date of the diagnosis for bilateral plantar fasciitis, which the Veteran's attorney asserts led to the progression of excessive pronation and collapse of the medial longitudinal arch.  Plantar fasciitis is defined as "inflammation of the plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; ... one of the most common causes of heel pain."  Dorlands, at 684.  To the extent that the statement from the Veteran though his attorney attempts to provide an etiologic history of the Veteran's excessive pronation and collapse of longitudinal arch, the testimony is not competent for that purpose.  Generally, lay persons are competent to report observable symptoms, and what is within the realm of their personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno, 6 Vet. App. 465.  The Veteran and his attorney are not, however, competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes; the Veteran nor his attorney have contended, and the evidence does not show that they have the medical expertise to provide such opinions.  Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  As the Veteran's lay opinion, by way of his attorney, is not competent, it is afforded no probative weight.  In addition, there is nothing in the November 2006 record that indicates that at that time the Veteran had extreme tenderness of the plantar surfaces.  Rather, the Veteran presented with general complaints of ongoing foot pain, and pain is contemplated by the 10 percent rating criteria.  Also at that time, the Veteran was requesting new orthotics, which he reported had been beneficial.  Accordingly the Board does not find that the Veteran's bilateral pes planus symptoms approximated the criteria for an evaluation greater than 10 percent at the time of the November 2006 VA physical rehabilitation note. 

In sum, the Board concludes that for the period on appeal prior to January 10, 2007, the Veteran's bilateral pes planus has more nearly approximated the 10 percent evaluation criteria, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 4.71a, DC 5276.

For the period beginning January 10, 2007, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral pes planus more nearly approximated the 50 percent evaluation criteria.  The evidence shows that following January 10, 2007, the Veteran's bilateral pes planus was characterized by marked pronation (characterized as "excessive pronation" by the January 2007 podiatrist), extreme tenderness of the plantar surfaces of the feet, and symptoms not improved by arch supports.  See January 2007 VA podiatry clinic consult; January 2008 VA primary care note; July 2010 VA examination.  The Board notes that these symptoms appear to wax and wane.  For example, the 2013 VA examiner indicated that the Veteran did not have extreme tenderness of the plantar surfaces, or marked pronation.  Resolving all reasonable doubt in the Veteran's favor, however, the Board finds that entitlement to a 50 percent evaluation for the period after January 20, 2007 is warranted based on the symptomatology identified above.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.71a, DC 5276.

The Veteran, by way of his attorney, has also argued that he is entitled to a separate rating under 38 C.F.R. § 4.71a, DC 5003 for arthritis of the feet.  The Veteran's attorney cites to radiographic testing results from 2010, 2012, and 2013 that showed the following: (1) no degenerative changes in 2010; (2) no evidence of any degenerative arthritic component on x-ray in 2012; and (3) no significant degenerative changes or bony erosions in 2013.  The Veteran's attorney asserts that the 2013 finding of no significant changes necessitates a finding that there were some changes.  The Board notes there is no formal diagnosis of arthritis in the medical records, and if there were, it is not a condition for which the Veteran is currently service connected.  See Copeland v. McDonald, No. 14-0929 (June 25, 2015) (noting that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy).  As the Veteran is only service-connected for bilateral pes planus, the Board finds it unnecessary to remand for clarification of this issue.  

Furthermore, although there are several other diagnoses of record, including plantar fasciitis and mild hallux valgus.  Again, however, the Veteran is only service-connected for bilateral pes planus and is assigned an evaluation specifically for pes planus.  See 38 C.F.R. § 4.71a, DC 5276.  Thus, higher evaluations under alternative diagnostic codes are not appropriate.  See Copeland v. McDonald, No. 14-0929 (Ct. Vet. App. June 25, 2015) (noting that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy).  A

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's bilateral pes planus symptoms, although varying at times, have included: weight bearing line over or medial to great toe; tendo achillis misalignment; pain on manipulation and use, which at times is accentuated; marked pronation, swelling, extreme tenderness of plantar surfaces, and symptoms not relieved by orthopedic shoes or appliances.  These symptoms are expressly contemplated by DC 5276.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).  

The Board has considered whether the Veteran is entitled to special monthly compensation for loss of use of the feet under 38 C.F.R. § 4.63 (2015).  Under that provision, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation and prosthetic appliance.  In this case the Board finds that SMC is not indicated by the evidence of record, as the 2013 VA examiner stated that there was no functional impairment of either foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  


ORDER

Entitlement to an evaluation higher than 10 percent for bilateral pes planus for the period prior to January 10, 2007 is denied.

Entitlement to an evaluation of 50 percent for bilateral pes planus for the period after January 10, 2007 is granted.  


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary to clarify the findings of the March 2015 VA knee examiner.

The Veteran was afforded another VA knee examination in March 2015.  The 2015 examiner stated there were additional factors that contributed to the Veteran's right and left knee disorder, including less movement than normal due to ankylosis and adhesions that disturbed locomotion and interfered with standing.  The examiner then noted, in seeming contradiction to the prior finding, that there was no ankylosis of either knee.  

Upon remand, it is necessary to clarify whether the Veteran has ankylosis of the knees.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, return the claims folder, including a copy of this REMAND, to the March 2015 VA examiner for an addendum opinion.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  A new examination should be provided only if deemed necessary by the March 2015 examiner providing the requested addendum opinion, or if the March 2015 VA examiner is not available.  

The March 2015 examiner is requested to provide an opinion as to whether the Veteran has ankylosis of either knee.

If a new examination is warranted in the opinion of the March 2015 examiner, or if the March 2015 examiner is unavailable, any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must report all signs and symptoms necessary for evaluating the Veteran's left and right knee disabilities under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness must also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  In particular, the AOJ is requested to assess whether the Veteran is entitled to additional compensation under a separate diagnostic code(s) for his right and left knee disabilities.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


